United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           July 22, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk
                       _____________________

                            No. 02-50581
                       _____________________



     UNITED STATES OF AMERICA


                                    Plaintiff – Appellee

          v.

     ROBERTO LOPEZ RIVERA, also known as “Raton”;
     JOSE ABEL RODRIGUEZ; HUGO VILLARREAL-SOLIS,
     also known as “El Pecho de Oro”


                                    Defendants – Appellants

_________________________________________________________________

          Appeals from the United States District Court
                for the Western District of Texas
                         No. SA-01-CR-314
_________________________________________________________________

Before KING, Chief Judge, and HIGGINBOTHAM and BARKSDALE, Circuit
Judges.

PER CURIAM:*

     Defendants-Appellants Roberto Lopez Rivera, Jose Abel

Rodriguez, and Hugo Villarreal-Solis appeal their convictions for

crimes related to the ongoing operation of a large marijuana


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
distribution organization.   Rivera was convicted of one count of

murder, as well as counts related to conspiracy to possess and

distribute marijuana and firearms violations.   Rodriguez was

convicted of two counts of murder, along with marijuana

conspiracy, firearms, and money laundering offenses.   Finally,

Villarreal (the leader of the group) was convicted on three

counts of murder and multiple counts of conspiracy to possess and

distribute marijuana, firearms offenses, and money laundering.

Each defendant received a sentence of life in prison plus

additional time.

     Each of the defendants has raised numerous issues on appeal,

all of which have been briefed comprehensively by such

defendant’s counsel and by the government.   We have heard

argument, and we have reviewed such portions of the record as

necessary to address the points raised by the defendants.    There

is no reversible error in the conviction or sentence of any

defendant, and the evidence is more than sufficient to support

the convictions.

     Defendants Villarreal and Rodriguez have also filed motions

to remand this case for an evidentiary hearing to determine

whether the government at trial failed to turn over evidence

required by Brady v. Maryland, 373 U.S. 83 (1963), and the Jencks

Act, 18 U.S.C. § 3500 (2000).   These motions are denied without

prejudice to the right of the defendants to raise the issues



                                 2
addressed in the motions in a proceeding under 18 U.S.C. § 2255

for collateral relief from conviction.

     The judgment of conviction and sentence of each defendant

are AFFIRMED.   All pending motions are DENIED.




                                 3